            Case 4:19-cv-01133-JSW Document 27 Filed 06/14/19 Page 1 of 3




     Steven A. Nielsen
 1   100 Larkspur Landing Circle, Suite 216
     Larkspur, CA 94939
 2   415-272-8210
     Steve@NielsenPatents.com
 3
     Isaac Rabicoff
 4   (Pro Hac Vice)
     RABICOFF LAW LLC
 5   73 W Monroe St Chicago, IL 60603
     773-669-4590
 6   isaac@rabilaw.com
 7
     Attorneys for Plaintiff Pinek IP LLC
 8
 9
10
                     IN THE UNITED STATES DISTRICT COURT
11                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                          OAKLAND DIVISION
13
14   PINEK IP LLC,
15                 Plaintiff,                   Civil Action No. 4:19-cv-01133-JSW
16          v.                                  STIPULATION TO EXTEND TIME
                                                TO RESPOND TO COMPLAINT
17   SERCOMM USA INC.,
                                                Judge Jeffrey S. White
18                 Defendant.
19
20
            Pursuant to Civil Local Rule 6-1(a), Sercomm USA Inc. ("Sercomm") and
21
22   Plaintiff Pinek IP LLC ("Pinek"), by and though their respective counsel of record,

23   hereby stipulate as follows:
24
            WHEREAS, Sercomm previously requested, Pinek consented and the Court
25
     by Order granted a third extension until June 13, 2019, for Sercomm to answer or
26
27   otherwise respond to Pinek's Complaint;
28   STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
     Civil Action No. 4:19-cv-01133-JSW
                                               -1-
            Case 4:19-cv-01133-JSW Document 27 Filed 06/14/19 Page 2 of 3




 1          WHEREAS, the parties are actively engaged in settlement discussions and

 2   Sercomm has requested a final extension until July 12, 2019, for Sercomm to answer
 3
     or otherwise respond to Pinek's Complaint, and Pinek has consented;
 4
 5          WHEREAS, an additional extension for Sercomm's Answer or response to
 6   Pinek's Complaint will not alter the date of any event or any deadline already fixed
 7   by Court order;
 8          NOW THEREFORE, IT IS HEREBY STIPULATED by and between the
 9   parties, through their respective counsel, that Sercomm shall answer or otherwise
10   respond to Pinek's Complaint by July 12, 2019.
11
     Dated: June 14, 2019                 ERGONIQ LLC
12
13                                        By: /s/ Robert A. Gutkin
                                              gutkinra@ergoniq.com
14
                                                Attorneys for Defendant Sercomm USA Inc.
15
16   Dated: June 14, 2019                 RABICOFF LAW
17
                                                By:      /s/ Isaac Rabicoff
18                                                    (Pro Hac Vice)
19
20                                        And
21
                                          Steven A. Nielsen
22                                        Steve@NielsenPatents.com
23                                        Attorneys for Plaintiff Pinek IP LLC
24
25
26
27
28   STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
     Civil Action No. 4:19-cv-01133-JSW
                                                -2-
            Case 4:19-cv-01133-JSW Document 27 Filed 06/14/19 Page 3 of 3




 1                                             ****

 2                                        ATTESTATION

 3          Pursuant to Civil Local Rule 5-1(i)(3), I attest that all other signatories listed,

 4   and on whose behalf this filing is submitted, concur in the filing’s content and have
 5
     authorized the filing.
 6
 7
     Dated: June 14, 2019                 /s/ Steven A. Nielsen
 8
 9                                        By: _Steven A. Nielsen
                                          Counsel for Plaintiff, Plaintiff Pinek IP LLC
10                                            Steve@NielsenPatents.com
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
     Civil Action No. 4:19-cv-01133-JSW
                                              -3-
